Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-12 in the reply filed on 12/13/2021 is acknowledged.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 12/24/2019.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/14/2019 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 11/14/2019 are acceptable for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Manthiram (US 2020/0203765) in view of Shi (US 2019/0207259).  
Regarding claim 1, Manthiram discloses an electrolyte comprising a lithium salt, an organic solvent, and a sulfone compound represented by formula 1.  
Regarding claim 2, 3, Manthiram discloses compound 102 and compound 109.  Refer to Manthiram [0057].
Regarding claim 6, Manthiram discloses the amount of the sulfone compound as more than 0.1% and less than 3% [0058].
Regarding claim 8, Manthiram discloses a cyclic carbonate as claimed.  Refer to Manthiram [0057].  Regarding claim 9, Manthiram discloses the amount of the cyclic carboate as more than 0.1% and less than 10% [0058].
Regarding claim 11, Manthiram discloses the lithium salt as claimed [0053].
Regarding claim 12, Manthiram discloses the organic solvent as claimed [0057].

Regarding claim 1, Manthiram does not disclose a phosphate compound represented by formula 2.  Shi teaches an electrolyte comprising an additive, the additive being a phosphate compound as claimed.  Refer to formula 4 in [0009].  The electrolyte has good high-temperature cycling performance, as well as low-temperature cycling performance [0005].
Regarding claims 4, 5, Shi discloses compound 204.  Refer to formula 4 in [0009].
Regarding claim 7, Shi teaches the phosphate amount is 0.1% to 2% [0010].
It would have been obvious to one of ordinary skill in the art at the time the invention was made to add the phosphate compound of Shi to the electrolyte of Manthiram for the benefit of having good high-temperature and low-temperature cycling performance.

Regarding claim 10, Manthiram discloses Applicant’s compound 101 and compound 102, and Shi teaches compound 204.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached at 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/CYNTHIA K WALLS/Primary Examiner, Art Unit 1724